Citation Nr: 1314108	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  99-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left hand disability, to include as secondary to service-connected diabetes mellitus, type II (DMII).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from April 1971 to January 1983, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from June 1998 and January 2000 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing that was held at the RO in March 2000.  A transcript of this hearing is associated with the claims folder.

In February 2001, the Board remanded the claims for additional development.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in December 2006 at the Jackson RO.  The appellant testified at that time and the hearing transcript is of record.  

In March 2008, the Veteran was notified that the Judge before whom he had testified in March 2000 was no longer employed by the Board.  He was offered an additional opportunity to testify before the Board.  In a statement received later that month, the Veteran requested an additional hearing to be held at the RO in Jackson, Mississippi.  As such, the Board remanded the Veteran's claims in April 2008 for the Veteran to be scheduled for a hearing at his local RO.  The Veteran was subsequently scheduled for a hearing in June 2008 and was provided notice of the hearing in May 2008.  The Veteran, however, did not appear for the scheduled hearing.  Accordingly, the Board will proceed with the adjudication of his claims.

This case was again before the Board in September 2008 when it was remanded for further development.  

In addition to the above listed claims, in September 2008 the Board remanded claims of entitlement to service connection for a right ankle disability, a left ankle disability, a right knee disability, a left knee disability, and a right shoulder disability.  In a rating decision dated in May 2011 service connection was granted for left ankle sprain, right ankle sprain, right knee patellofemoral syndrome, left knee patellofemoral syndrome, tendonitis of the right shoulder, degenerative arthritis of the right knee, and degenerative arthritis of the left knee.  As this represents complete grants of the Veteran's claims of entitlement to service connection for a right ankle disability, a left ankle disability, a right knee disability, a left knee disability, and a right shoulder disability, these issues are no longer in appellate status and will not be discussed in this decision.

In a September 2011 decision, the Board denied service connection for a leg disorder, chronic bronchitis, urinary disorder, and prostatitis; and remanded the issues of entitlement to service connection for a leg disorder and a liver disorder for further development and consideration. 

In a rating decision dated in June 2012, service connection was granted for a liver disorder (hepatitis C).  As this represents the complete grant of the Veteran's claim, this issue is no longer in appellate status and will not be discussed in this decision.

In December 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2013.  In February 2013, the Board informed the veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  Although to date the Veteran has not responded, in April 2013 his representative offered additional argument in response to the VHA opinion.  As such, the Board will proceed with the consideration of his case.


FINDING OF FACT

The Veteran's left hand disability was aggravated by his service-connected DMII.  

CONCLUSION OF LAW

The criteria for service connection for a left hand disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The service treatment records show that in April 1976, the Veteran sought medical attention for an acute left wrist sprain.  He was treated with wintergreen oil and an ACE wrap, and returned to duty.  The service treatment records also demonstrate that in October 1982, the Veteran received treatment for a laceration on his second, third, and fourth fingers.  

Post-service treatment records indicate that the Veteran injured his cervical spine and low back in a work-related injury in December 1997.  A May 1998 private treatment record notes that the Veteran had tingling in both arms as a result of the December 1997 cervical-spine injury.  An April 2002 VA treatment record shows he complained of a one-year plus history of numbness in his bilateral upper extremities, noting a history of a neck and back injury during a 1969 MVA accident in service.  The diagnosis was carpal tunnel syndrome (CTS).  An April 2002 VA neurological examination report shows a diagnosis of possible carpal tunnel and the examiner opines that it was not clearly related to any service event, while a VA orthopedic examination conducted that same month shows the examiner's impression of cervical spine disc disease with cervical radiculopathy that was non-service-connected.

A February 2011 VA neurology examination report shows the findings were not consistent with CTS, but that EMG studies showed a mild delay in the left distal median latency.  The examiner noted that CTS is an entrapment neuropathy of the median nerve.  While most commonly felt to be the result of repetitive stress injury, the examiner noted that CTS could also be associated with diabetes.  The examiner speculated that the Veteran had a mild incomplete sensory loss in the left hand due to electrophysiological carpal tunnel syndrome abnormality.  

The February 2013 VA neurologist's opinion found, after a review of the Veteran's claims file, that the Veteran currently had a left hand disability, sensory radiculopathy from degenerative disease of the spine.  He opined that it was less likely as not that the Veteran's current left hand disability had its onset in service, was related to service, related to herbicide exposure, or caused by DMII.  The neurologist stated that the DMII aggravated the left hand disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran seeks service connection for a left hand disability.  Specifically, he maintains that his current left hand disability is due to the in-service left wrist sprain, left finger lacerations, or herbicide exposure.  In addition, he asserts that the disability was caused or aggravated by his service-connected DMII.

VA examiners and the VA neurologist have opined that the Veteran's current left hand neurological complaints are unrelated to his service or any complaints therein, and there are no competent medical opinions of record that contradicts these statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether a sensory radiculopathy diagnosed many years after service is related to an event in service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In fact the Veteran first mentioned tingling in both arms resulting from the December 1997 post-service cervical-spine injury in a May 1998 private treatment note.  

The February 2013 opinion of the VHA specialist states that the Veteran's current left hand disability, i.e., sensory radiculopathy, was aggravated by his service-connected DMII.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This medical opinion is highly probative as to the determinative matter at hand, as it is based the examiner's relevant medical expertise, consideration and analysis of the Veteran's competent account of symptomatology, and the relevant medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the criteria to establish service connection for a left hand disability, secondary to DMII, have been established and service connection is warranted.  See 38 C.F.R. § 3.310.

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  However, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995. 

The Veteran filed his left hand claim in November 1999, prior to the effective date of the amended provision.  Consequently, the Board will apply the former version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  Therefore, this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for a left hand disability is granted.


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


